People v Aragon (2014 NY Slip Op 08038)





People v Aragon


2014 NY Slip Op 08038


Decided on November 19, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 19, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
MARK C. DILLON
SANDRA L. SGROI
JOSEPH J. MALTESE, JJ.


2012-06087
 (Ind. No. 4601/11)

[*1]The People of the State of New York, respondent, 
vLuis Aragon, appellant.


Seymour W. James, Jr., New York, N.Y. (Eve Kessler of counsel), for appellant.
Kenneth P. Thompson, District Attorney, Brooklyn, N.Y. (Leonard Joblove and Victor Barall of counsel; Robert Ho on the memorandum), for respondent.

DECISION & ORDER
Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Kings County (Cyrulnik, J.), imposed May 21, 2012, upon his plea of guilty, on the ground that the sentence was excessive.
ORDERED that the sentence is affirmed.
Contrary to the defendant's contention, he knowingly, voluntarily, and intelligently waived his right to appeal (see People v Ramos, 7 NY3d 737, 738). The defendant's valid waiver of his right to appeal precludes appellate review of his contention that the sentence imposed was excessive (see People v Bradshaw, 18 NY3d 257, 264-267; People v Ramos, 7 NY3d at 738; People v Lopez, 6 NY3d 248, 255; People v Hidalgo, 91 NY2d 733, 735; People v Arteev, 120 AD3d 1255).
ENG, P.J., DILLON, SGROI and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court